Title: Le Couteulx & Cie. to John Adams, Dec. 1786
From: Le Couteulx & Cie
To: Adams, John


          
            
              Sir
            
            

              Paris

               Decemr. 1786
            
          

          As Agent to Mr Robert Morris of
              Philada. we have the honour of addressing your Excellency;
            and on the following Occasion.
          By a letter from M. Andrew White of Cork Merchant, to Messr Reilly & Co. of. Rouen,
            we are informd that a Ship from Virginia, laden with Tobacco, and bound to France, on
            account of his contract with the Farmers General, had after a passage of 10 week put
            into that port, in the greatest distress; and that under pretence of some intention to
            Smuggle some of the said Tobacco; the Vessel and her Cargo, was under seisure.
          We have as yet received no direct advice relative to the affair;
            nor do we Know of the name of the Vessel; but as the whole of the Cargo, is the property
            of M. Morris, should such an Attempt even prove to be the fact, it can only be
            Attributed to the Villainy of some of the Crew; and not to any intention in M: Morris;
            we have therefore to request, that Your Excellency, will be pleased to take such steps,
            as you may judge proper, in order to obtain the release of the said Vessel and Cargo;
            and as soon as we receive any further information, we shall transmit the same to your
            Excellency
           Messr. Bourdieu Chollet &
            Bourdieu, oure Correspondents in London, will have the honour of delivering you this
            Letter; permit to add, the assurance of our being with the greatest Respect / Your
            Excellency’s / Most Obed Hble Servans

          
            
              Le Couteulx & Cie.
            
          
        